Opinion issued April 10, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-01050-CV



MARY CHRISTINE HARRISON,  Appellant

V.

MICHAEL MCKELLOP,  Appellee



On Appeal from the 309th District Court 
Harris County, Texas
Trial Court Cause No. 2005-05355



MEMORANDUM OPINION	Appellant Mary Christine Harrison  has neither established indigence, nor paid
all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see also Tex.
Gov't Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2007); 51.941(a)
(Vernon 2005), 101.041 (Vernon Supp. 2007) (listing fees in court of appeals); Fees
Civ. Cases B(1), (3) (listing fees in court of appeals).  After being notified that this
appeal was subject to dismissal, appellant Mary Christine Harrison did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
	Appellant has neither established indigence, nor paid or made arrangements to
pay the clerk's fee for preparing the clerk's record.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal if no
trial court clerk's record filed due to appellant's fault).  After being notified that this
appeal was subject to dismissal, appellant did not adequately respond.  See Tex. R.
App. P. 42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for want of prosecution due to nonpayment of the
appellate filing fee and no payment for arrangement to pay for the trial court clerk's
record.  We deny all pending motions.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.